 Case 6:21-cv-00134-RBD-EJK Document 1 Filed 01/19/21 Page 1 of 11 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      Orlando Division

 Shuky Sadon, individually and on behalf of all others
 similarly situated,                                                    C.A. No:
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 AR Resources, Inc.and John Does 1-25,

                                       Defendants.


       Plaintiff Shuky Sadon (hereinafter, “Plaintiff”), a Florida resident, brings this Class Action

Complaint by and through his attorneys, Zeig Law Firm LLC against Defendant AR Resources,

Inc. (hereinafter “Defendant” or “ARR”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”

   or “Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and

   unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time,

   Congress was concerned that "abusive debt collection practices contribute to the number of

   personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual


                                                                                                    1
Case 6:21-cv-00134-RBD-EJK Document 1 Filed 01/19/21 Page 2 of 11 PageID 2




 privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers,"

 and that "'the effective collection of debts" does not require "misrepresentation or other abusive

 debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to "insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

 determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

 Congress gave consumers a private cause of action against debt collectors who fail to comply

 with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

 15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

 action pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where a substantial part of the events or omissions giving rise to the claim occurred and this is

 where the Plaintiff resides.

                                   NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of Florida consumers under §

 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

 Collection Practices Act ("FDCPA"), and

    6.      Plaintiff is seeking damages and declaratory relief.

                                            PARTIES
Case 6:21-cv-00134-RBD-EJK Document 1 Filed 01/19/21 Page 3 of 11 PageID 3




    7.      Plaintiff is a resident of the State of Florida, County of Volusia, with a residence at

 107 Sawtooth Lane, Ormond Beach, Florida 32174.

    8.      Defendant ARR is a "debt collector" as the phrase is defined in 15 U.S.C.

 § 1692(a)(6) and used in the FDCPA with an address for service at its registered agent CT

 Corporation System at 1200 South Pine Island Road, Plantation, Florida 33324.

    9.      Upon information and belief, Defendant ARR is a company that uses the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is to

 attempt to collect debts alleged to be due another.

    10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

 purpose of substituting names of Defendants whose identities will be disclosed in discovery and

 should be made parties to this action.

                                     CLASS ALLEGATIONS

    11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    12.     The Class consists of:

            a. all individuals with addresses in the State of Connecticut;

            b. to whom Defendant ARR sent an initial collection letter attempting to collect a

                consumer debt;

            c. regarding collection of a debt;

            d. that failed to properly identify and name the current creditor to whom the debt

                was allegedly owed and who would be credit reporting the alleged debt;

            e. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (2l) days after the filing of this action.
Case 6:21-cv-00134-RBD-EJK Document 1 Filed 01/19/21 Page 4 of 11 PageID 4




    13.      The identities of all class members are readily ascertainable from the records of

 Defendants and those companies and entities on whose behalf they attempt to collect and/or

 have purchased debts.

    14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

 partners, managers, directors and employees of the Defendants and their respective immediate

 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    15.      There are questions of law and fact common to the Plaintiff Class, which common

 issues predominate over any issues involving only individual class members. The principal issue

 is whether the Defendant’s written communications to consumers, in the forms attached as

 Exhibit A, violate 15 U.S.C. §§ l692e, 1692f and 1692g.

    16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

 Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

 handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

 nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

    17.      This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.
Case 6:21-cv-00134-RBD-EJK Document 1 Filed 01/19/21 Page 5 of 11 PageID 5




           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominate over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 § l692e and §1692f and § 1692g.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

    18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 6:21-cv-00134-RBD-EJK Document 1 Filed 01/19/21 Page 6 of 11 PageID 6




 Class predominate over any questions affecting an individual member, and a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

    19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

    20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 numbered above herein with the same force and effect as if the same were set forth at length

 herein.

    21.      Some time prior to December 22, 2020, an obligation was allegedly incurred to

 Emergency Medicine Professionals and other entities.

    22.      The Emergency Medicine Professionals obligation arose out of a transaction

 involving a medical debt incurred by Plaintiff in which money, property, insurance or services,

 which are the subject of the transaction, are primarily for personal, family or household

 purposes.

    23.      The alleged Emergency Medicine Professionals obligation and the other obligations

 are a "debt" as defined by 15 U.S.C.§ 1692a(5).

    24.      Emergency Medicine Professionals is a "creditor" as defined by 15 U.S.C.§

 1692a(4).

    25.      Emergency Medicine Professionals contracted with the Defendant to collect the

 alleged debt.
Case 6:21-cv-00134-RBD-EJK Document 1 Filed 01/19/21 Page 7 of 11 PageID 7




     26.     Defendant collects and attempts to collect debts incurred or alleged to have been

 incurred for personal, family or household purposes on behalf of creditors using the United

 States Postal Services, telephone and internet.




                           Violation I – December 22, 2020 Collection Letter

     27.     On or about December 22, 2020, Defendant sent the Plaintiff an initial collection

 letter (the “Letter”) regarding the alleged debt owed to Emergency Medicine Professionals. See

 a true and correct copy of the Letter attached as Exhibit A.

     28.     The letter is an initial collection letter and lists a total balance of $3,067.00.

     29.     The balance consists of $1969.00 attributed to Emergency Medicine Professionals

 and $1098.00 attributed to “previous debts.”

     30.     The $1098.00 attributed to “previous debts” is not explained or clarified, and Plaintiff

 cannot identify the creditor to whom the $1098.00 is owed.

     31.     The letter did not contain all the requirements of the ‘‘G Notice.'' Specifically, this

 letter deceptively fails to identify who the current creditor is to whom the alleged debt is owed.

     32.     Moreover, the letter states “Please be advised that our client is a credit reporting

 client. Your credit report may have a negative impact if we do not hear from you.”

     33.     The letter does not state who the client to whom the $1098.00 is owed and therefore

 Plaintiff has no way of knowing to whom the alleged debt is owed and who would potentially

 be the credit reporting client.

     34.     It is deceptive to not clearly state who the creditor is in any collection letter sent to a

 consumer.
Case 6:21-cv-00134-RBD-EJK Document 1 Filed 01/19/21 Page 8 of 11 PageID 8




     35.     Mere illusions are not enough, but the letter must specifically and clearly state who

 the creditor is, especially if the letter threatens the consumer that the client is a credit reporting

 client without explaining the client’s identity.

     36.     Defendant has failed to provide the consumer with a proper initial communication

 letter by failing to clearly identify the original and current creditors of the debt.

     37.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

 Plaintiff has been damaged.

     38.     Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

 Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with

 the legally protected right to be not to be misled or treated unfairly with respect to any action

 for the collection of any consumer debt.

     39.     Defendant's deceptive, misleading and unfair representations with respect to its

 collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

 to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

 respond to the Defendant's demand for payment of this debt.

     40.     As a result of the Defendant’s lack of identifying the creditor, Plaintiff expended

 time and resources to decide the proper course of action, including fear and emotional distress

 that because the “previous debts” were not attributed to any creditor it was possible that the letter

 was a fraud being perpetrated on the Plaintiff.

     41.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

 properly respond or handle Defendant’s debt collection.

     42.     Plaintiff was confused and misled to his detriment by the statements in the dunning

 letter, and relied on the contents of the letter to his detriment.
Case 6:21-cv-00134-RBD-EJK Document 1 Filed 01/19/21 Page 9 of 11 PageID 9




      43.     Plaintiff would have pursued a different course of action were it not for the statutory

  violation(s).

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      44.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      45.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      46.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

      47.     Defendant violated said section by:

              a. Making a false and misleading representation in violation of §1692e(10).

      48.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                  COUNT II
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                 §1692f et seq.

      49.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      50.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      51.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.
Case 6:21-cv-00134-RBD-EJK Document 1 Filed 01/19/21 Page 10 of 11 PageID 10




      52.     Defendant violated this section by unfairly failing to advise Plaintiff as to the identity

  of the current creditor who was attempting to collect a debt from him.

      53.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                 COUNT III
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692g et seq.

      54.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      55.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

      56.     Pursuant to 15 U.S.C. §1692g, a debt collector must notify the consumer of the name

  of the creditor to whom the debt is owed. §1692g(a)(2).

      57.     This notice must be clearly conveyed so that the consumer is clearly advised as to

  whom the alleged debt is owed.

      58.     Defendant violated this section by unfairly failing to advise Plaintiff as to the identity

  of the current creditor who was attempting to collect a debt from him.


                                    DEMAND FOR TRIAL BY JURY


      59.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.


                                        PRAYER FOR RELIEF
Case 6:21-cv-00134-RBD-EJK Document 1 Filed 01/19/21 Page 11 of 11 PageID 11




     WHEREFORE, Plaintiff Shuky Sadon, individually and on behalf of all others similarly

  situated demands judgment from Defendant AR Resources, Inc. as follows:


     1.       Declaring that this action is properly maintainable as a Class Action and certifying

  Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

     2.       Awarding Plaintiff and the Class statutory damages;

     3.       Awarding Plaintiff and the Class actual damages;

     4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

  expenses;

     5.       Awarding pre-judgment interest and post-judgment interest; and

     6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

  just and proper.


     Dated: January 19, 2021                               Respectfully Submitted,

                                                           ZEIG LAW FIRM, LLC
                                                           /s/ Justin Zeig
                                                           Justin Zeig, Esq.
                                                           FL Bar No. 112306
                                                           3475 Sheridan Street, Suite 310
                                                           Hollywood, FL 33021
                                                           Telephone: 754-217-3084
                                                           Fax: 954-272-7807
                                                           justin@zeiglawfirm.com
                                                           Attorneys for Plaintiff
